DARCAN, J.
The first question presented is, that the court erred in permitting the witness, Knox, to testify, that it was a part of the agreement, or transfer of the.note, that if the land and.mills did not yield enough to pay the note transferred, and the plaintiff should have to look to Brown for payment, that then the demands held by Brown against Riddle should be good off sets, has been settled in this case. In 11 Ala. Rep. 1009, this contract, and this testimony, were before the court, and it was held, that this testimony was *387permissible, by way of showing the consideration of the transfer to the plaintiff, Isbell, and for the purpose of limiting bis recovery accordingly. It is sufficient to say, that this decision is the law of this case. But we think the court erred in rejecting the testimony of Riddle. The suit was not in his name, nor did his name appear in the record. He had an interest of one thousand dollars in the note, which interest Brown claimed should be compensated or satisfied by debts to that amount due from Riddle to him. Isbell claimed, that he had on the faith of that interest, advanced to Riddle the amount of it. Riddle did not deny either the debts held on him by Brown, or the debt, or advances, made to him by Isbell. How then did he stand ? He had a claim of $ 1,000 in the note. The defendant says this claim must be extinguished according to the terms of the contract sued on, by the debts Riddle owes me. The plaintiff says there was no such term in the contract, and I claim to have this interest for advances made to Riddle to the amount of it.
The witness was not called to discharge himself from any debt. It does not appear that he denied his liability to Brown or to Isbell, for the debts claimed of him; but was offered as a witness, to testify which of his two creditors were entitled to this interest, he had in the note, and the agreement sued on. His interest was then entirely balanced. If by his testimony a recovery to the full amount was had, he would still owe Brown the debt. If he had been offered by Brown as a witness, to prove that the demands Brown held against him were to be allowed as off sets to the contract sued on, he would have been competent for that purpose; for if Brown’s demands against Riddle had been allowed as off sets, Riddle would still have owed the amount to Isbell. The rule is, that a witness is competent, when his interest is balanced, and who will not be benefitted or injured by the result of the suit'.
Thus, if the owner of a slave has sold to two different persons, the vendor, in a controversy with his vendees, in respect to the slave, is a competent witness for either. See Jones v. Park, 1 Stew. Rep. 419; 3 Ala. R. 455.
The release executed by Isbell to the witness, and then the transfer by the witness of his interest in the suit, to Is-*388bell, which was done in court pending the trial, did not render the witness incompetent, on the ground of public policy. The case of Powell v. Powell, 7 Ala. Rep. 582, and the case of Houston v. Prewitt, 8 Ala. R. 846, are both distinguishable from this. In both of these cases, the witness endeavored, by a transfer, and release of his interest, to render himself competent. This court held, that this was not permissible, on the ground of public policy. But in the case at bar, the witness was competent to prove the facts, to prove which he was called, before the release and transfer were executed. But being rejected by the court, the release and transfer were executed to remove the objection, when in fact none existed; as the release and transfer do not vest an interest in the witness, and as he was competent when first called, he is still competent.
For the error in rejecting Riddle as a witness, the cause is reversed and remanded.